Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 8th
day of July, 2003 (“Effective Date”), by and between RGII TECHNOLOGIES, INC., a
Maryland corporation with its principal place of business located at 1997
Annapolis Exchange Parkway, Suite 210, Annapolis, Maryland (the “Company” or
“Employer”) and KATHRYN B. FREELAND who resides at 8105 Pinehurst Harbour Way,
Pasadena, MD 21122 (“Employee”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Employee and the Employee desires to
continue such employment on the terms and subject to the conditions hereinafter
set forth; and

 

WHEREAS, the Company and the Employee desire and intend that this Agreement
shall supercede and replace in the entirety any other agreement or agreements
between the Company and the Employee concerning the Employee’s employment with
the Company.

 

NOW THEREFORE, in consideration of the premises and the mutual promises herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree that from
and after the Effective Date, the following terms and conditions shall apply to
the Employee’s employment by the Company:

 

1.                                       Employment.  The Company hereby employs
the Employee and the Employee accepts such employment as Chief Executive
Officer.

 

2.                                       Term.

 

(a)                                  The term of this Agreement shall be that
period commencing on the Effective Date and terminating three (3) years from the
Effective Date (the “Expiration Date”), unless extended by mutual written
agreement of the parties.

 

(b)                                 For purposes of this Agreement, “Term” shall
mean the Term described in Section 2(a) above and any extension or renewal
thereof or any period that Employee remains employed by Company or any of its
affiliates.  Sections 6 through and including 12, 14 and 15 of this Agreement,
and any other provision which by its nature is intended to continue after the
Term, shall survive any expiration or termination of this Agreement.

 

3.                                       Duties.  The Employee is employed
hereunder during the Term as Chief Executive Officer of the Company and agrees
to perform the duties which are normally incident to such position, including,
without limitation, those duties specified by the Board of Directors of the
Company (“Board”) which are consistent with such position.  The Employee shall
report directly to the Board of which the Employee shall be a member in
accordance with the provisions of Section 5.10 of that certain Stock Purchase
Agreement of even date herewith between the Employee, as seller and the
Employer, as buyer (the “Stock Purchase Agreement”).

 

--------------------------------------------------------------------------------


 

4.                                       Scope.  The Employee shall devote her
full time, ability, and attention to the business of the Company and its
affiliates during normal working hours from the Effective Date.

 

5.                                       Compensation and Benefits.  During the
Term, the Employee shall be entitled to the following compensation and benefits:

 

(a)                                  Salary.  The Company shall pay to the
Employee an annual salary in the amount of Two Hundred Eighty Seven Thousand
Five Hundred Dollars ($287,500), such compensation to be subject to annual
increase at the discretion of the Board. The Salary shall be paid to the
Employee in equal installments in accordance with the regular employee pay
periods and practices established by the Company.  The annual salary to be paid
to the Employee by the Company under this Section 5(a) during the Term of this
Agreement is sometimes referred to in this Agreement as the “Salary.”

 

(b)                                 The Employee shall be entitled to
participate in all employee benefit programs which the Company now or shall
hereafter have in effect for which the Employee is eligible; however, such
benefits shall include, at a minimum those benefits referenced on Exhibit A
hereto and such other benefits as shall be conferred to the Employee by the
Board.

 

(c)                                  The Employee shall be entitled to paid
vacation days, paid holidays and other benefits in accordance with the Company’s
policies in effect as of the Effective Date, and shall be given full credit for
all of the Employees’ existing accrued vacation and holiday pay.

 

(d)                                 The Company shall deduct from the Employee’s
compensation, all applicable local, state, Federal or foreign taxes, including
income tax, withholding tax, social security tax and pension contributions (if
any) from the compensation earned by the Employee.

 

(e)                                  Employee shall be entitled to receive such
perquisites as set forth on Exhibit A to this Agreement.

 

(f)                                    Employee shall be eligible to participate
in stock option and similar equity based compensation programs as shall be
implemented by the Board or by the Company’s parent.

 

6.                                       Non-Competition and Non-Solicitation.

 

(a)                                  Non-Competition.  As an officer of the
Company, Employee has acquired knowledge of Confidential Information (as defined
below), trade secrets and know-how of the Company.  Employee acknowledges that
the Confidential Information (as defined below), trade secrets and know-how to
which she has had access would play a significant role were she to directly or
indirectly be engaged in any business in Competition (as defined below) with the
Company, the Buyer and/or any of their present affiliates (collectively, the
“Covered Parties” and each, a “Covered Party).  During the Term and for four (4)
years following termination of employment for any reason (the “Restrictive
Period”), Employee agrees that, without the prior written consent of Computer
Horizons Corp., a Covered Party, (A) she will not, directly or

 

2

--------------------------------------------------------------------------------


 

indirectly, either as principal, manager, agent, officer, stockholder, director,
consultant, partner, investor, lender or employee or in any other capacity,
carry on, be engaged in or have any financial interest in (other than a passive
ownership or investment position of less than five percent (5%) in any company
whose shares are publicly traded), any business, which is in Competition (as
hereinafter defined) with the business of any Covered Party.

 

(b)                                 Non-Solicitation.  During the Restrictive
Period, Employee shall not, individually or on behalf of any other Person,
directly or indirectly:

 

(i)                                     (A) seek to induce or otherwise cause
any client or customer under contract with any Covered Party or any prospective
client or customer to which any Covered Party has, to the knowledge of Employee,
made or taken concrete steps to make a proposal at that time to (1) cease being
a customer of or to not become a customer of any Covered Party, (2) divert any
business of such customer from any Covered Party, or otherwise, to discontinue
or alter in a manner adverse to any Covered Party, such business relationship,
or (3) otherwise interfere with, disrupt, or attempt to interfere with or
disrupt, the contractual relationship between any Covered Party and any of its
customers or clients, suppliers, consultants, or employees, or (B) solicit for
business, provide services to, do business with or become employed or retained
by, any client or customer of any Covered Party or potential customer solicited
by any Covered Party except that nothing herein shall restrict the ability or
right of Employee to (x) become employed by any Governmental Authority, or (y)
perform services completely unrelated to the services provided by a Covered
Party, or

 

(ii)                                  hire, solicit or encourage to leave the
employment or service of any Covered Party (or any future Affiliate of a Covered
Party), any officer or employee of, or any consultant to, any Covered Party (or
any future Affiliate of a Covered Party), or hire or participate (with another
company or third party) in the process of hiring any Person who is then, or who
within the preceding six (6) months was, an employee of any Covered Party (or
future Affiliate thereof), or provide names or other information about the
Company’s employees to any Person or business under circumstances which could
lead to the use of that information for purposes of recruiting or hiring;
provided, however that Employee shall not be deemed to have violated this clause
(ii) if an employee of a Covered Party (or any future affiliate thereof)
responds directly to a general advertisement of another Person as long as
Employee has no involvement or participation in the employment of such Person.

 

(c)                                  Definitions.  For purposes of this
Agreement, the following words shall have the meanings ascribed to such words:

 

1.                                       “Person” means any individual, firm,
partnership, company or other entity, and shall include any successor (by merger
or otherwise) to such entity.

 

2.                                       “Competition” – A business shall be
deemed to be in “competition” with a Covered Party if it is engaged in any
business carried on by a Covered

 

3

--------------------------------------------------------------------------------


 

Party (or in any business in which Employee knows a Covered Party has taken
concrete steps toward engaging) in any location in which the business of any
Covered Party is then being conducted or its products or services are being
sold, and competes, directly or indirectly, with any Covered Party.

 

7.                                       Non-Disturbance.  During the
Restrictive Period, Employee shall not engage in any pattern of conduct that
involves the making or publishing of written or oral statements or remarks
(including, without limitation, the repetition or distribution of derogatory
rumors, allegations, negative reports or comments) which are disparaging,
deleterious or damaging to the integrity, reputation or goodwill of any Covered
Party (or future Affiliate of a Covered Party) or its management.  In addition,
during the Restrictive Period, Employee shall not (i) take any action that would
adversely affect any contractual or customer or supplier relationships of any
Covered Party (or future Affiliate thereof), including without limitation any
action that would result in a diminution in business, or (ii) otherwise take any
action that is known by Employee to be detrimental to the best interests of a
Covered Party (or future Affiliate thereof).

 

8.                                       Confidentiality.

 

(a)                                  Employee shall keep confidential and shall
not, without the prior express written consent of the Company, use, disclose,
reveal, publish, transfer or provide access to any and all information relating
to any Covered Party’s (or future Affiliate’s) products, facilities, methods,
know-how, trade secrets and other intellectual property, software, source code,
systems, procedures, manuals, confidential reports, product price lists,
customer and supplier lists, financial information (including revenues, costs or
profits associated with any of Covered Party’s products), bids and proposals,
legal opinions, records and specifications which are owned, developed, used or
retained by any Covered Party (or future Affiliate thereof) and which have not
been publicly disclosed (excluding limited disclosures for business purposes)
and other information of any third party which any Covered Party (or future
Affiliate thereof) is under an obligation to keep confidential, and any and all
documentation in any form and of every kind or type relating to the foregoing
(hereinafter collectively referred to as the “Confidential Information”).

 

(b)                                 Notwithstanding the foregoing limitation,
the obligations set forth in Section 8(a) hereof shall not apply to any
information that would constitute Confidential Information but that (i) is known
or available through other lawful sources and to the Employee’s knowledge not
bound by a confidentiality agreement with the disclosing party; (ii) is or
becomes publicly known or generally known through no fault of Employee; (iii) is
already in the possession of the Person receiving the information through lawful
sources not bound by a confidentiality agreement and through no fault of
Employee; (iv) the applicable Covered Party (or future Affiliate thereof) agrees
in writing may be disclosed or (v) is required to be disclosed pursuant to law
or court order (provided that, if possible, the applicable Covered Party (or
future Affiliate thereof) is given reasonable prior written notice).

 

4

--------------------------------------------------------------------------------


 

9.                                       Restrictive Covenants.

 

(a)                                  Not Related to Employment.  The restrictive
covenants contained in Sections 6 through and including 8 (the “Restrictive
Covenants”) have been agreed to as part of the conditions of employment and
shall continue to apply throughout the entire Term of this Agreement and the
Restrictive Period without regard to the circumstances surrounding any
termination of employment of Employee by any Covered Party.

 

(b)                                 Rights and Remedies Upon Breach.  If
Employee breaches or threatens to breach any of the Restrictive Covenants, the
Company shall have the following rights and remedies, each of which rights and
remedies shall be independent of the others and severally enforceable, and each
of which is in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity:  (i) the right and remedy to
have the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, without any requirement that the Company post any bond, it being
agreed that any breach of the Restrictive Covenants would cause irreparable
injury to the Company and that money damages would not provide an adequate
remedy to the Company (ii) the right to recover actual damages, and (iii) the
right to receive reimbursement for the Company’s reasonable attorneys’ fees and
costs incurred as a result of Employee’s breach.

 

(c)                                  Severability of Covenants.  Employee
acknowledges and agrees that the Restrictive Covenants are reasonable and valid
in geographical and temporal scope and in all other respects.  If any court
determines that any of the Restrictive Covenants, or any part thereof, are
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect without regard to the invalid
portions.

 

10.                                 Developments.  If at any time or times
during the Term, Employee shall (either alone or with others) make, conceive,
discover or reduce to practice any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright or similar statutes or subject to analogous
protection) (herein called “Developments”) that (a) relates to the business of
the Company or any customer of or supplier to the Company or any of the products
or services being developed, manufactured or sold by the Company or which may be
used in relation therewith, (b) results from tasks assigned to Employee by the
Company or (c) results from the use of premises or personal property (whether
tangible or intangible) owned by, leased by or contracted for the Company, such
Developments and the benefits thereof shall immediately become the sole and
absolute property of the Company and its assigns.  Employee shall promptly
disclose to the Company (or any persons designated by it) each such Development
and hereby assign any rights that Employee may have or acquire in the
Developments and benefits and/or rights resulting from the Development to the
Company and its assigns without further compensation and shall communicate,
without cost or delay, and without publishing the same, all available
information relating thereto (with all necessary plans and models) to the
Company.

 

(a)                                  Upon disclosure of each Development to the
Company, Employee will, during the Term and at any time thereafter, at the
request and cost of the Company, sign, execute, make and do all such deeds,
documents, acts and things as the Company and its duly authorized agent may
reasonably require:

 

5

--------------------------------------------------------------------------------


 

(i)                                     to apply for, obtain and vest in the
name of the Company alone (unless the Company otherwise directs) letters patent,
copyrights or other analogous protection in any country throughout the world
relating to such Development and when so obtained or vested to renew and restore
the same; and

 

(ii)                                  to defend any opposition proceedings in
respect of such applications and any opposition proceedings or petitions or
applications for revocation of such letters patent, copyright or other analogous
protection relating to each Development.

 

In the event the Company is unable, after reasonable effort, to secure
Employee’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Employee’s physical or
mental incapacity or for any other reason, Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Employee’s agent and attorney-in-fact, to act for and in Employee’s behalf
and stead to execute and file any such application or applications and to do all
other lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright or other analogous protection thereon with the same legal
force and effect as if executed by Employee.

 

(b)                                 All decisions relative to patents,
trademarks, copyrights or other petitions shall be at the sole discretion of the
Company, including, without limitation, decisions as to whether and where
applications shall be filed, pursued and abandoned.

 

(c)                                  Employee may request a release or partial
release from this Agreement as to any specific Development which is not being
used, or is not contemplated being used.  Such release may, if granted by the
Company and in the Company’s sole discretion, be full or limited or may contain
such other restrictions and conditions as the Company may require.

 

(d)                                 Employee represents that the Employee has no
agreements or obligations to others in conflict with this Section 10 and that
the Employee does not own or have an interest in any patent, patent applications
or Development except as disclosed in writing and attached to this Agreement. 
Employee represents that the Developments identified in the attached pages, if
any, comprise all the unpatented and copyrighted Developments which Employee has
made or conceived prior to the employment, which Developments are excluded from
this Agreement.

 

11.                                 Conflicts of Interests.  Without the prior
written approval of the Board, Employee shall not engage in any activity which
is in conflict with the Company’s interest.  In furtherance of this covenant,
Employee agrees during the Term as follows:

 

(a)                                  Employee will not engage in any other
employment or business activity during working hours or at Employee’s work
location;

 

(b)                                 Employee will not engage in any outside
employment or activity which would conflict with or compete with Company’s
business;

 

6

--------------------------------------------------------------------------------


 

(c)                                  Employee will notify the Board of any
conflicts of interest or excessive gifts or offers of gifts or remuneration from
clients, suppliers, or others doing or seeking to do business with the Company;

 

(d)                                 Employee will not receive remuneration from
any party doing business with or competing with Company unless the prior written
consent of the Board is first obtained;

 

(e)                                  Employee will promptly inform Board of any
business opportunities that come to the attention of Employee that relate to the
existing or prospective business of Company;

 

(f)                                    Employee agrees to comply with all rules
and policies of Company including those relating to conflicts of interest; and

 

(g)                                 Employee will promptly notify an officer or
director of the Company in writing of any transaction of which the Employee is
aware involving the Company and any other party, that is not an arms-length
transaction or in which the other party is an affiliate, as that term is defined
in Rule 12b-2 of the regulations promulgated under the Securities Exchange Act
of 1934, of an employee of the Company.  Employee will not cause or permit the
Company to participate in any such transaction without the advance written
consent of an officer or director of the Company.  The parties acknowledge and
agree that the Company is, contemporaneous with its entering into this
Agreement, also entering into an employment agreement with Richard Gregory
Freeland, the husband of the Employee.

 

12.                                 Compliance with Laws.  Employee agrees to
comply with all applicable laws, regulations, and other requirements of any
country which apply to actions, omissions, or transactions of Employee or
Company or Employee’s performance of her duties for the Company.  Further,
Employee agrees to comply with all applicable laws and regulations and Company
policies and rules relating to and to refrain from any conduct which constitutes
unlawful discrimination or sexual harassment.  Employee shall indemnify, hold
harmless and defend the Company against any violations or claimed violations of
Employee’s obligations herein.

 

13.                                 Termination.

 

(a)                                  Death, Disability, Change in Control,
Breach or Cause.  Notwithstanding any provision of this Agreement to the
contrary, Employee’s employment shall terminate upon her death, and the Company
may terminate, subject to compliance with the provisions of Section 14,
Employee’s employment by giving Employee written notice of such termination (i)
for Cause, as hereinafter defined; (ii) if Employee shall become physically or
mentally incapacitated and by reason thereof, in the good faith judgment of the
Board of Directors, is substantially impaired from performing all of her duties
hereunder for a period of at least ninety (90) consecutive days, and such
condition is likely to continue for at least six months, in the opinion of a
certified medical doctor (“Disability”); or (iii) other than for Cause,
following at least ninety (90) days prior written notice .  For the purposes of
this Agreement, “for Cause” shall mean any of the following events: (i) the
willful failure to perform the duties

 

7

--------------------------------------------------------------------------------


 

reasonably assigned to Employee by the Company after detailed written notice
from the Company of such failure and a thirty (30) day cure period to remedy the
deficiency described in such notice, (ii) a good faith finding by the Board,
after reasonable written notice and an opportunity to be heard, of Employee’s
dishonesty involving the Company or willful misconduct, (iii) material breach of
any employment, consulting, advisory, non-disclosure, non-competition or other
similar agreement between the Company and Employee or (iv) Employee’s conviction
of guilt, or plea of guilty, to a felony or other indictable offense.

 

(b)                                 Employee, at her option, shall be able to
terminate this Agreement upon written notice given to the Secretary of the
Company within ninety (90) days of an occurrence of a “Change in Control” of the
Company or any entity controlling the Company, including Computer Horizons Corp.
(referred to collectively in this Section 13 as the Company).  For purposes of
this Agreement, a “Change of Control” shall be deemed to have occurred if: (i)
any person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), excluding the Company, any Subsidiary
and any employee benefit plan sponsored or maintained by the Company or any
Subsidiary (including any trustee of any such plan acting in his capacity as
trustee), but including a “group” as defined in Section 13(d)(3) of the Exchange
Act, becomes the beneficial owner of shares of the Company having at least 20%
of the total number of votes that may be cast for the election of directors of
the Company; (ii) the shareholders of the Company shall approve any merger or
other business combination of the Company, sale of all or substantially all of
the Company’s assets or combination of the foregoing transactions (a
“Transaction”), other than a Transaction involving only the Company and one or
more of its Subsidiaries, or a Transaction immediately following which the
shareholders of the Company immediately prior to the Transaction continue to
have a majority of the voting power in the resulting entity (excluding for this
purpose any shareholder owning directly or indirectly more than 10% of the
shares of the other company involved in the Transaction), or (iii) within any 24
month period beginning on or after the date hereof, the persons who were
directors of the Company immediately before the beginning of such period (the
“Incumbent Directors”) shall cease (for any reason other than death) to
constitute at least a majority of the Board or the board of directors of any
successor to the Company, provided that, any director who was not a director as
of the date hereof shall be deemed to be an Incumbent Director if such director
was elected to the Board by, or on the recommendation of or with the approval
of, at least two-thirds of the directors who then qualified as Incumbent
Directors either actually or by prior operation of this Section 13(b) unless
such election, recommendation or approval was the result of an actual or
threatened election contest of the type contemplated by Regulation 14a-11
promulgated under the Exchange Act or any successor provision.  Notwithstanding
the foregoing, no Change of Control of the Company shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Employee participates in a capacity other than in his capacity as an
executive or director of the Company, provided that the Employee voting or
tendering, exchanging or otherwise disposing of any or all his shares of the
Company’s capital stock shall not be deemed participation.  For purposes of this
Section 13(b), “Subsidiary” shall mean any entity in which the Company owns,
directly or indirectly, at least 50% of the outstanding securities generally
entitled to vote for the election of directors.  Notwithstanding anything
contained in this Agreement to the contrary, if, while the Employee is employed
by the Company, a Change in Control shall occur with or without the prior
approval of the Incumbent Directors, then the Company shall immediately pay the
Employee a lump sum amount equal to twice the Employee’s Salary for the year in
which the Change in Control occurred; provided, however, that the amount so paid
shall not exceed twice the Employee’s “base

 

8

--------------------------------------------------------------------------------


 

amount”, as such term is defined in Section 280(G) of the Internal Revenue
Code.  The lump sum payment specified in the preceding sentence shall be made in
addition to any other compensation due to the Employee, or her beneficiaries, by
the Company, including but not limited to salary, severance pay, consulting
fees, disability benefits, termination benefits, retirement benefits, life and
health insurance benefits, stock ownership or stock option benefits.

 

(c)                                  Both the Company’s and Employee’s rights of
termination shall be in addition to and shall not affect the Company’s rights
and remedies under other sections of this Agreement, and such rights and
remedies under such sections shall survive termination of this Agreement and
Employee’s employment.

 

(d)                                 Employee agrees that upon the request of
Company, Employee will promptly, without notice, submit to testing for the use
of drugs or controlled substances.

 

14.                                 Compensation Upon Termination.  Upon
termination of employment as provided herein, Employee shall be entitled to the
following benefits, provided that a termination occurs during the Term of this
Agreement:

 

(a)                                  Disability.  During any period that the
Employee fails to perform full-time duties with the Company as a result of
Disability, the Employee shall continue to be paid an amount equal to the Salary
at the rate in effect at the commencement of any such period through the date of
termination for Disability with such Salary to be paid in the same manner as set
forth in Section 5(a), together with all amounts payable to the Employee under
any disability plans or policies of the Company.  Thereafter, Employee benefits
shall be determined in accordance with the insurance programs of the Company
then in effect.

 

(b)                                 Death.  If employment shall be terminated by
reason of death, then the Company shall pay to the Employee’s estate the
Employee’s Salary at the rate then in effect through the date of termination, it
being understood that no impairment of the rights of any beneficiaries of the
benefits referenced in Exhibit A shall occur in such event.

 

(c)                                  For Cause or Voluntary Terminations.  If
employment shall be terminated by the Company for Cause or by Employee for any
reason, then the Company shall pay to Employee the Salary at the rate then in
effect through the date of termination at the rate in effect at the time a
notice of termination is given and shall pay any other amounts payable to
Employee through the date of termination pursuant to any other compensation
plans, programs, or this Agreement. Upon such payment(s), the Company shall have
no further obligation to Employee under this Agreement.

 

(d)                                 Other than for Cause, Death, or Disability. 
If employment shall be terminated by the Company other than for Cause or death
or Disability of Employee, then Company shall pay to Employee the Salary at the
rate then in effect for the greater of (i) the remainder of the original Term or
(ii) for one (1) year following such termination, with such Salary to be paid in
the same manner as set forth in Section 5(a).  In addition, all unvested stock
options granted to the Employee shall immediately vest and the Company shall be
responsible at its expense for the continuance of health and welfare benefits
referenced on Exhibit A for one year.

 

9

--------------------------------------------------------------------------------


 

15.                                 Miscellaneous.

 

(a)                                  Cumulative Remedies.  If either party
breaches any provisions or covenants set forth in this Agreement, the other
party shall be entitled to pursue any remedy available in law or in equity.  The
parties agree that remedies for breach of this Agreement are cumulative.

 

(b)                                 Successors, Binding Agreement.  This
Agreement shall inure to the benefit of and be enforceable by the parties and
their legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  The Company may assign this Agreement to
any parent or affiliate and Employee hereby consents to such appointment.

 

(c)                                  Notice.  Any and all notices, requests or
other communications provided for herein shall be given in writing and sent by
hand delivery or by recognized overnight delivery service or by registered or
certified mail, return receipt requested, with postage prepaid.  Such notices
shall be addressed to the parties at their respective addresses set forth on the
first page of this Agreement, unless notice of a change in address is furnished
in the manner provided in this Section 15(c). Any such notice shall be deemed
given when so delivered personally, or by overnight delivery service, one day
after the date of deposit to such overnight delivery service or, if mailed,
three days after the date of deposit in the United States mail.  Any notice
which is required to be made within a stated period of time shall be considered
timely if delivered before midnight of the last day of such period.

 

(d)                                 Waiver.  No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in a writing signed by the parties hereto.  No waiver by any party
hereto at any time of any breach by any other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by any other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

 

(e)                                  Entire Agreement.  This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof.  There are no other written, verbal, express, or implied
agreements, understandings, or representations between the parties except as
have been expressly set forth in this Agreement.  This Agreement supercedes and
replaces in the entirety any other agreement or agreements between the Company
and the Employee concerning the terms and conditions of Employee’s employment
with the Company, including, without limitation, that certain Employment
Agreement dated January 1, 1996, as amended.

 

(f)                                    Choice of Law and Arbitration.  This
Agreement shall be governed, construed and enforced in accordance with the
internal laws, and not the laws of conflicts, of the State of Maryland.  Any
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in the Washington, D.C. metropolitan area,
in accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction thereof; provided, however, that either party shall be entitled to
seek injunctive relief or specific

 

10

--------------------------------------------------------------------------------


 

performance of its rights hereunder in a court of competent jurisdiction during
the pendency of any dispute or controversy arising under or in connection with
this Agreement.

 

(g)                                 Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

(h)                                 Attorneys’ Fees and Costs.  If any action at
law or in equity is necessary to enforce or interpret the terms of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and necessary disbursements in addition to any other relief to which she
may be entitled.

 

(i)                                     Authority.  Employee’s authority shall
be subject to directives and resolutions of the Company’s Board of Directors .

 

 

Execution Page to Follow

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

Kathryn B. Freeland

 

 

 

 

 

COMPANY:

 

 

 

RGII TECHNOLOGIES, INC., a Maryland
corporation

 

 

 

 

 

By:

 

 

 

 

R. Gregory Freeland, President

 

 

12

--------------------------------------------------------------------------------


 

Exhibit A

Perquisites

 

1.               Health Insurance: Company will pay all such costs at Company
Family rate.

 

2.               Dental: Company will pay all such costs at Company Family rate.

 

3.               Vision: Company will pay all such costs at Company Family rate.

 

4.               Short Term Disability: Company will pay all such costs at
Company rate.

 

5.               Long Term Disability: Company will pay all such costs at
Company rate.

 

6.               Life Insurance/Deferred Compensation: $4,166.67 per month.

 

7.               Automobile Allowance: $1,231.51 per month.

 

8.               Automobile Repair/Maintenance/Insurance: Company will pay all
such costs.

 

9.               Parking: Company will pay all such costs.

 

10.         Corporate American Express Card: For reasonable business-related
expenses.

 

11.         All Accrued Leave (per year):

Annual:                                                     25 days

Sick:                                                                       5
days

Holidays:                                             10 days

 

12.         Annual Leave Payout: Employee shall have the option each year to pay
out unused annual leave balance or carry over into next year.

 

13.         Club Dues: Payment of monthly dues for City Club through date of
employment.

 

14.         Cell Phone: Company will pay all such charges.

 

15.         Training: N/A unless directed by a Covered Party at which time
training costs and associated fees would be 100% paid by the Company.

 

13

--------------------------------------------------------------------------------